DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 14 are pending.  Claims 1 – 4 were amended.  Claims 5 – 14 are new.

Subject Matter Eligibility
Claim 1 has been analyzed for patent eligibility in light of the amendments to the claim, and found to recite a judicial exception that is now integrated into a practical application.  The rejection of 15 March 2022 has been withdrawn. 
The analysis concluded that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g. controlling the flight path of an aircraft), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d))).
	
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Chambers and Dax, either singularly or in combination, fail to anticipate or render obvious the device comprising 
an internal-load deriving unit configured to derive the internal load acting on the target point based on a sum of first products and second products, wherein each of the first products is obtained by multiplying corresponding one of the first coefficients to the one of the concentrated load points by one of the three replaced loads respectively, and wherein each of the second products is obtained by multiplying corresponding one of the second coefficients to the one of the concentrated load points by one of the three replaced moments respectively, and the flight controller being configured to perform flight control of the aircraft to prevent the internal load from exceeding a first upper limit value, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 14, the closest prior art of record, Chambers and Dax, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claim 1, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862